Citation Nr: 0837236	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  08-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to survivor's nonservice-connected pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
The veteran served on active duty from May 1943 to November 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for the cause of the veteran's death and 
nonservice-connected death pension benefits. 

The appellant seeks benefits as the veteran's surviving 
spouse.  

The issue of service connection for the cause of death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran served for greater than 90 days during a 
period of war. 

2.   The appellant's claim for nonservice-connected death 
pension benefits was received in March 2006.  The maximum 
annual rate for an improved pension in effect in 2006 for a 
surviving spouse with no dependents was $ 7,094.00.  The 
appellant's annualized income minus unreimbursed medical 
expenses was $10,540.20.





CONCLUSION OF LAW

The criteria for payment of a survivor's nonservice-connected 
pension have not been met.  38 U.S.C.A. § 1513, 1541, 5312 
(West 2002); 38 C.F.R. § 3.3, 3.23, 3.271-75 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In correspondence in September 2006, the RO provided notice 
of the requirements to substantiate a claim for survivor's 
nonservice-connected pension including the types of evidence 
that would be considered and the responsibilities of the 
appellant and VA in obtaining evidence.  Therefore, the duty 
to notify was not satisfied prior to the initial unfavorable 
decision.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the issuance of compliant notice followed by 
readjudication of the claim.

Although the notice letter was not sent before the initial 
decision, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the RO also readjudicated the case in a January 2008 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

A pension is payable to surviving spouses of veterans of a 
period of war because of nonservice-connected disability.  
Basic entitlement exists if the veteran served in the active 
military, naval, or air service for 90 days or more during a 
period of war (or other criteria not applicable in this case) 
and meets certain net worth and annual income requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(3).  

Annual income of the surviving spouse must not exceed the 
annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. § 3.3, 3.23.  Income includes payments 
of any kind from any source during a twelve month annual 
period except for exclusions including unreimbursed medical 
expenses in excess of five percent of the pension rate.  
38 C.F.R. § 3.271, 3.272.  

The maximum annual rate of payment of an improved pension 
under 38 U.S.C.A. § 5312 for a surviving spouse with no 
dependents effective at the time of claim was 
$ 7,094.00.  To be deductible, unreimbursed medical expenses 
must exceed five percent or $354.00.  See Improved Death 
Pension Rate Table, 
http://vbaw.vba.va.gov/b1/21/publicat/Manuals/pen0205.htm.  

Service personnel records showed that the veteran served on 
active duty for greater than 90 days during World War II.  
The veteran was a combat infantryman and received the Bronze 
Star for action in the European Theater of Operations.  The 
file contains certificates of marriage and death that show 
that the appellant was the spouse of the veteran for greater 
than one year at the time of his death on April 12, 2000.  
The claims file also shows that the veteran had no service-
connected disabilities at the time of death.  

The appellant's claim for a survivor's pension for a 
nonservice-connected death 
pension was received in March 2006.   Social Security 
electronic records obtained in July 2006 showed that the 
appellant received benefits of $1035.50 per month or an 
annualized rate of $12,426.00.  In the claim, the appellant 
also reported a monthly retirement annuity of $94.00 per 
month or an annualized rate of $1128.00.  The total annual 
income was $13,554.00.  

In a medical expense report received in August 2006, the 
appellant reported the following unremimbursed medical 
expenses for the period from January 1, 2006 to September 1, 
2006:  Medicare of $796.50 and private medical insurance of 
$1729.35.   The monthly expenses must be converted to annual 
values in order to arrive at an adjusted annual income.  For 
Medicare, $796.50 divided by 9 months results in a monthly 
expense of $88.50.  Once this number is multiplied by 12, the 
annual expenses total $1062.00.  For private insurance, the 
appellant's monthly expense was $192.15, annualized to $ 
2,305.80.  Therefore, the total annualized unreimbursed 
medical expenses were $3,367.80.  The allowable deduction is 
the amount in excess of $354.00 or $3013.80.   

Therefore, the total annualized income of the appellant minus 
allowable deduction for medical expenses starting in March 
2006 was $10,540.20.   As this income exceeds the $7,094.00 
pension rate in effect at the time of the claim, payment of 
the pension is not warranted.   

The Board notes that the appellant also reported an annual 
expense for medications of $1,326.99 in 2005 but did not 
report similar expenses for 2006.  Only specific expenses 
reported since the date of claim may be considered.  Because 
the appellant likely continued to incur specific expenses for 
medication in 2006, the Board considered whether an 
additional request to the appellant for additional 
information was necessary.  However, the appellant was 
advised in the June 2006 decision to submit any changes to 
income and expenses.  No new information has been received.  
Furthermore, the Board notes that specific expenses for 
medication in 2006, if incurred, would have to be 
substantially higher than the amount in 2005 in order to 
reduce annual income to less than the pension rate.   

Regrettably, the weight of the credible evidence demonstrates 
that the veteran met the requirements for military service, 
but the appellant's annualized income exceeded the annual 
pension rate.  Therefore, payment of a nonservice-connected 
pension is not warranted.   As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

However, the appellant is advised to resubmit a claim for 
pension if her income is reduced or if she incurs additional 
deductible expenses.  





ORDER

Payment of a nonservice-connected death pension is denied.  


REMAND

In the opinion of the Board, additional development is 
necessary.
 
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA must provide notice that 
includes (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

In May 2007, the RO provided general notice of the 
requirements for DIC; however, the notice did not state the 
conditions for which the veteran was service connected at the 
time of death, provide the criteria for determining primary 
and contributing causes of death, or provide the elements to 
substantiate service connection for the cause of death.  The 
appellant was not clearly advised that the veteran had no 
service connected disabilities at the time of his death until 
the most recent adjudication in the March 2008 supplemental 
statement of the case.  The Board reviewed all the 
appellant's written statements and cannot conclude that she 
had actual knowledge of the requirements or that she could be 
reasonably expected to understand what was required to 
substantiate the claim for service connection for the cause 
of death.  

The veteran's service medical records were not recovered and 
were suspected of destruction in a fire.  In August and 
October 2007, in response to an additional request for 
information to reconstruct the records, the appellant stated 
that the veteran had received treatment at Camp Atterburry, 
Indiana, in November 1945 for a foot disorder and migraine 
headaches.  The appellant stated that the veteran's unit was 
Company M of the 143rd Infantry Regiment, the same as is 
shown on the veteran's Report of Honorable Discharge.  This 
information was provided to the National Personnel Records 
Center.  In December 2007, the NRPC responded that the 
veteran's battalion/regiment identification was needed to 
perform additional research.  In December 2007, the RO issued 
a formal finding that all efforts had been expended to 
reconstruct the records and that further attempts would be 
futile.  The RO did not challenge the response from NRPC as 
the veteran's regiment identification had been provided.  

The Board does note the cause of death listed on the death 
certificate was cardiac arrest and that treatment in service 
was reportedly for a foot disorder and migraine headaches.  
However, whenever relevant records may have been destroyed 
while in possession of the Government, VA's duty to assist is 
heightened.  Dixon v. Derwinski, 3. Vet. App. 261 (1993).  In 
consideration of the veteran's combat service, the 
appellant's age, and the time elapsed since the veteran's 
service, as well as VA's heightened duty to assist, the Board 
concludes that an additional search for treatment records of 
the veteran as a member of Company M, 143rd Infantry 
Regiment, at a field hospital at Camp Atterbury, Indiana, 
from October 28, 1945 (day of return from combat duty) to 
November 12, 1945 (day of discharge) is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the appellant and her 
representative notice of the requirements 
to substantiate service connection for 
the cause of death that includes (1) a 
statement of the conditions, if any, for 
which a veteran was service connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  The notice should 
contain an additional request for 
relevant treatment records by private or 
VA providers after discharge and, in 
particular, for up to one year prior to 
his death.  

2.  Request from NPRC records of 
treatment of the veteran as a member of 
Company M, 143rd Infantry Regiment at a 
field hospital at Camp Atterburry, 
Indiana, for any symptoms or disorders 
from October 28, 1945 to November 12, 
1945.  

3.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
Of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


